Exhibit 10.2

 

LOCK-UP/LEAK-OUT AGREEMENT

 

LOCK-UP/LEAK-OUT AGREEMENT (the “Lock-Up Agreement”) dated as of September 30,
2020 (the “Closing Date”), by and between Marijuana Company of America, Inc., a
Utah corporation (“MCOA”) and Cannabis Global, Inc., a Nevada corporation
(“CBGL”).

 

WHEREAS, as of the Closing Date, MCOA and CBGL have entered into that certain
Share Exchange Agreement as of even date herewith (“Share Exchange Agreement”);
and

 

WHEREAS, pursuant to Section 5.1 of the Share Exchange Agreement, MCOA and CBGL
shall not sell, transfer or otherwise dispose of the Shares or the Exchange
Shares except as set forth in this Lock-Up Agreement;

 

NOW, THEREFORE, in consideration of the foregoing and the terms, conditions and
mutual covenants appearing in this Lock-Up Agreement, the parties hereto hereby
agree as follows:

 

SECTION 1. (a) The resale of the Shares and Exchange Shares shall be according
to the following schedule: Beginning on the Closing Date and for twelve (12)
months thereafter, unless registered with the SEC sooner and following SEC
review, the parties may not sell any Shares or Exchange Shares (the “Initial
Look-Up Period”) and thereafter shall be limited to sell not more than the
quantity of shares equaling an aggregate maximum sale value of $20,000 per week,
or $80,000 per month until all Shares and Exchange Shares are sold.

 

(b) Sales of Shares and Exchange Shares shall be by means of “in-the-market”
transactions. “In the market” shall mean a brokered sale made on the OTC Market,
or any subsequent primary trading market, or customary trading channels and/or,
with the mutual consent of the parties, a private offering, which consent shall
not be unreasonably withheld, conditioned or delayed. If sold to a purchaser in
a private offering, such purchaser shall agree to comply with all the terms and
conditions of the Lock-Up Agreement.

 

(c) Any sales of Shares and Exchange Shares in violation of this Lock-Up
Agreement by either party shall constitute an event of default under this
Lock-Up Agreement and an equal number of Shares or Exchange Shares shall be
forfeited by the selling party.

 

(d) Notwithstanding the foregoing, the parties may, at the other party’s
request, and at non-selling party’s sole discretion, release all or any number
of Shares or Exchange Shares from the terms of this Lock-Up Agreement, by means
of a written consent authorized by such consenting party’s board of directors.

 

(e) The parties acknowledge that their breach or impending violation of any of
the provisions of this Lock-Up Agreement may cause irreparable damage to the
other party, for which remedies at law would be inadequate. The parties further
acknowledge that the provisions set forth herein are essential terms and
conditions of the Share Exchange Agreement and this Lock-Up Agreement. The
parties therefore agree that the non-defaulting party shall be entitled to a
decree or order by any court of competent jurisdiction enjoining such impending
or actual violation of any of such provisions. Such decree or order, to the
extent appropriate, shall specifically enforce the full performance of any such
provision by MCOA and CBGL, each of which hereby consents to the jurisdiction of
any such court of competent jurisdiction, state or federal, sitting in the State
of Nevada. This remedy shall be in addition to all other remedies available to
the parties at law or equity. If any portion of this Section 1 is adjudicated to
be invalid or unenforceable, this Section 1 shall be deemed amended to delete
there from the portion so adjudicated, such deletion to apply only with respect
to the operation of this Section 1 in the jurisdiction in which such
adjudication is made.

 

(f) Shares and Exchange Shares shall not at any time be used to cover “short”
sales of the common stock of either MCOA or CBGL.

 

SECTION 2. Subject to Section 5 hereunder, this Lock-Up Agreement shall inure to
the benefit of and be binding upon both MCOA and CBGL, their successors and
assigns.

 



 





 

SECTION 3. Should any part of this Lock-Up Agreement, for any reason whatsoever,
be declared invalid, illegal, or incapable of being enforced in whole or in
part, such decision shall not affect the validity of any remaining portion,
which remaining portion shall remain in full force and effect as if this Lock-Up
Agreement had been executed with the invalid portion thereof eliminated, and it
is hereby declared the intention of the parties hereto that they would have
executed the remaining portion of this Lock-Up Agreement without including
therein any portion which may for any reason be declared invalid.

 

SECTION 4. This Lock-Up Agreement shall be construed and enforced in accordance
with the laws of the State of Nevada applicable to agreements made and to be
performed in such State without application of the principles of conflicts of
laws of such State.

 

SECTION 5. This Lock-Up Agreement and all rights hereunder are personal to the
parties and shall not be assignable, and any purported assignments in violation
thereof shall be null and void.

 

SECTION 6. All notices and other communications required or permitted to be
given under this Agreement shall be in writing and shall be deemed to have been
given if delivered personally or by facsimile or seven days after having been
sent by certified mail, return receipt requested, postage prepaid, to the
parties to this Agreement at the following address or to such other address
either party to this Agreement shall specify by notice to the other party:

 

(a) if to MCOA, to:

 

Marijuana Company of America, Inc.

1340 West Valley Parkway, Suite 205

Escondido, CA 92029

Attention: Mr. Jesus Quintero

 

(b) if to CBGL, to:

  

Cannabis Global, Inc.

520 S. Grand Avenue, Ste. 320

Los Angeles, CA 90071

Attention: Mr. Arman Tabatabaei

 

SECTION 7. The failure of either party to insist upon the strict performance of
any of the terms, conditions and provisions of this Lock-Up Agreement shall not
be construed as a waiver or relinquishment of future compliance therewith, and
said terms, conditions and provisions shall remain in full force and effect. No
waiver of any term or condition of this Lock-Up Agreement on the part of either
party shall be effective for any purpose whatsoever unless such waiver is in
writing and signed by such party.

  

[Remainder of page intentionally left blank]

[Signature page to follow]

 



2



 

IN WITNESS WHEREOF, the parties hereto have caused this Lock-Up Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.

 



  MARIJUANA COMPANY OF AMERICA, INC.       9/30/2020 By: /s/ Jesus Quintero  
Name: Jesus Quintero   Title: Chief Executive Officer

 

  CANNABIS GLOBAL, INC.       9/30/2020 By: /s/ Arman Tabatabaei   Name: Arman
Tabatabaei   Title: Chief Executive Officer

 

[Lock-Up Agreement Signature Page]

 

3



 

 